DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12, in the reply filed on 8/30/2021 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 103 or 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 1, 2, 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Szewczyk et al., (WO2015/195124, cited in IDS).
Szewczyk et al. teaches, “dentifrices comprising a zinc amino acid complex together with soluble phosphate salts” (Abstract).
The amino acid in the complex can be lysine or arginine “in free or orally acceptable salt form” (p. 5, para. [0018], sec. 1.2), as per claims 5-8.  The reference prefers lysine, shown therein as ZLC, having the chemical structure “[Zn(C6H14N2O2)2Cl]+Cl-“  (see p. 1, para. [0005]). 
The compositions also comprise “sodium lauryl sulfate” (p. 7, sec. 1.28) enabling formation of a zinc amino acid lauryl sulfate complex (see instant specification at p. 1, para. [0004]).
In solution, a negatively charged lauryl sulfate can easily replace the Cl- to provide the Zn(Arg or Lys)2(LS)2, as per claims 7-8 (see instant specification at p. 1, para. [0005]).
The reference suggests the claimed complex formation teaching, “the interaction between zinc and lysine can be perturbed by sodium lauryl sulfate (SLS) . . . Should the zinc chelate sulfate, instead of lysine in a formulation, the charge of the sulfate group 
The prior art teaches a specific embodiment of a dentifrice comprising 10% Demineralized Water, 6% ZLC (Spray Dried Powder), 1.75% Sodium Lauryl Sulfate Powder, 0.24% Sodium Fluoride (fluoride ion source) (p. 22-23, para. [0059], Example 1). The compositions are taught to have a pH of “approximately neutral, e.g., about pH 7” (p. 10, para. [0018] sec. 1.43).
Since the prior art teaches a solution combination/mixture of zinc lysine complex with sodium lauryl sulfate, formation of the zinc amino acid lauryl sulfate complex would have been obvious or inevitable.  Accordingly, the instant claims are rejected as obvious or anticipated over the prior art.
Complex formation would also possess the claimed property of “water insoluble”, as per claim 4.
Concerning claim 9, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113.)
In this case, does not appear to be an unobvious difference between in situ formation of the complex versus an addition via a preformed complex.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb